DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.

Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because:
	This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-3, 5-6 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 11 of U.S. Patent No. 10,698,287 (herein US 287) in view of Garcia et al. (US 2016/0139475- Garcia; of record). 
	As to claim 1, US 287 claims 1, 3, 5, 11 recites an EC device comprising a light transmissive first substrate; a working electrode disposed on the first substrate; a light transmissive second substrate facing the first substrate; a counter electrode disposed on the second substrate; a solid state electrolyte disposed between the counter electrode and the working electrode; a lithium-rich anti-perovskite (LiRAP) material disposed between the first and second substrates, the LiRAP material comprising an ionically conductive and electrically insulating LiRAP material.  
	US 287 claims 1, 3, 5, 11 do not specify the solid state electrolyte includes a polymer material.  In the same field of endeavor Garcia teaches EC devices having solid state electrolytes including polymer materials (Garcia para. [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the electrolyte as including a polymer material since, as taught by Garcia, such polymer including solid state electrolytes allow for reducing damage to the device due to UV radiation (Garcia para. [0044]).
	As to claims 2, 3, US 287 claims 6 and 7 recite substantially similar subject matter.
claim 5, US 287 claim 1 recites substantially similar subject matter.
	As to claim 6, US 287 claim 3 recites substantially similar subject matter.
	Claim 14 is rejected as an obvious method of forming the EC as claimed in claim 11 of US 287 in view of Garcia, as similarly discussed in claim 1 above.

Allowable Subject Matter
Claims 7-8, 10-13, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 7-8, 10-13, 15-16, the claims would be allowable if written in independent form for overcoming the double patenting rejection set forth above as being non-obvious in view of the claims of US 287 and the art of Garcia.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 4, 2021